               Case 19-10879-CSS   Doc 298-2   Filed 10/30/19   Page 1 of 15



                                      EXHIBIT A

                                    Proposed Order




RLF1 22296797v.4
                 Case 19-10879-CSS              Doc 298-2        Filed 10/30/19        Page 2 of 15



                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
WMC MORTGAGE, LLC,                                           : Case No. 19–10879 (CSS)
                                                             :
                  Debtor.1                                   : Re: Docket No. ___
                                                             :
------------------------------------------------------------ x

                     ORDER AUTHORIZING AND APPROVING
              OMNIBUS STIPULATION AND AGREEMENT REGARDING
          PROOFS OF CLAIM BETWEEN THE DEBTOR, HSBC, RBS, BARCLAYS,
                     MORGAN STANLEY, AND WELLS FARGO

           Upon the motion (the “Motion”),2 of the Debtor for entry of an order authoring and

approving the Stipulation among the Debtor and the Stipulating Parties, as set forth more fully in

the Motion; and the Court having found that it has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334; and the Court having found that this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and the Court having found that venue in this district is proper under 28

U.S.C. §§ 1408 and 1409; and the Court having found that the relief requested in the Motion is in

the best interests of the Debtor’s estate, its creditors, and other parties in interest; and the Court

having found that the Debtor provided appropriate notice of the Motion; and the Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and after due deliberation thereon and sufficient cause appearing therefor, it

is HEREBY ORDERED THAT:




1
  The last four digits of the Debtor’s federal tax identification number are 2008. The Debtor’s principal office is
located at 6320 Canoga Avenue, Suite 1420, Woodland Hills, California 91367.
2
    Capitalized terms used but otherwise not defined herein shall have the meanings set forth in the Motion.



RLF1 22296797v.4
               Case 19-10879-CSS          Doc 298-2      Filed 10/30/19     Page 3 of 15



         1.        The Motion is GRANTED as set forth herein.

         2.        The Stipulation, a copy of which is attached hereto as Exhibit 1, is approved in its

entirety pursuant to section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019, and is

entered as an order of the Court.

         3.        The Debtor and its Estate are authorized and empowered to take all actions

necessary to implement the relief granted in this Order.

         4.        The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order, including the

implementation, interpretation, and enforcement of the Stipulation.




                                                    2
RLF1 22296797v.4
               Case 19-10879-CSS   Doc 298-2   Filed 10/30/19   Page 4 of 15



                                      EXHIBIT 1


                                      Stipulation




RLF1 22296797v.4
                 Case 19-10879-CSS              Doc 298-2        Filed 10/30/19     Page 5 of 15



                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE
------------------------------------------------------------ x
In re:                                                       :         Chapter 11
                                                             :
WMC MORTGAGE, LLC,                                           :         Case No. 19–10879 (CSS)
                                                             :
                            1
                  Debtor.                                    :
                                                             :
------------------------------------------------------------ x
                OMNIBUS STIPULATION AND AGREEMENT REGARDING
                      PROOFS OF CLAIM BETWEEN THE DEBTOR,
             HSBC, RBS, BARCLAYS, MORGAN STANLEY, AND WELLS FARGO

           WMC Mortgage, LLC, as debtor and debtor in possession in the above-captioned chapter

11 case (the “Debtor”), and (i) HSBC,2 (ii) RBS,3 (iii) Barclays Capital Inc. (“Barclays”), (iv)

Morgan Stanley,4 and (v) Wells Fargo Bank, National Association (“Wells Fargo”, and together

with HSBC, RBS, Barclays, and Morgan Stanley, the “Stipulating Parties”), by and through

their undersigned counsel, hereby enter into this stipulation and agreement (this “Stipulation”),

as follows:

           WHEREAS, on April 23, 2019, the Debtor commenced with this Court a voluntary case

under chapter 11 of title 11 of the United States Code.

           WHEREAS, on June 14, 2019, Morgan Stanley filed a proof of claim [Claim No. 3] in

the amount of $219,394,282.00 (the “Morgan Stanley Claim”).

           WHEREAS, on June 26, 2019, RBS filed a proof of claim [Claim No. 10008] in the

amount of $95,400,000.00 (the “RBS Claim”).


1
  The last four digits of the Debtor’s federal tax identification number are 2008. The Debtor’s principal office is
located at 6320 Canoga Avenue, Suite 1420, Woodland Hills, California 91367.
2
 HSBC means, collectively, HSBC Bank USA, National Association, HSBC USA Inc., HSI Asset Securitization
Corp., and HSBC Bank Securities (USA) Inc.
3
    RBS means “RBS Claimants”, as that term is defined in Claim No. 10008.
4
    Morgan Stanley has the definition ascribed to it in Claim No. 3.



RLF1 22197659v.8
                 Case 19-10879-CSS              Doc 298-2        Filed 10/30/19        Page 6 of 15



           WHEREAS, on June 26, 2019, Barclays filed a proof of claim [Claim No. 5] in the

amount of $142,800,649.59 (the “Barclays Claim”).

           WHEREAS, on June 27, 2019, HSBC filed four (4) proofs of claim [Claim Nos. 10033 –

10036] in unliquidated amounts (collectively, the “HSBC Claim”).

           WHEREAS, on June 27, 2019, Wells Fargo filed a proof of claim [Claim No. 7] in an

unliquidated amount (the “Wells Fargo Claim”).

           WHEREAS, on September 16, 2019, the Debtor filed the solicitation version of the

Chapter 11 Plan of Liquidation of WMC Mortgage, LLC [Docket No. 248] (as amended,

supplemented or otherwise modified, the “Plan”)5 with the Court.

           WHEREAS, the Debtor has met and conferred separately with each of the Stipulating

Parties, and each has agreed to resolve and settle their respective Claims as set forth below.

           NOW, THEREFORE, the Debtor and each of the Stipulating Parties agree and stipulate

as follows:

           1.       In full, complete, and final satisfaction of any and all Claims, rights, or causes of

action that HSBC may have against the Debtor that arose on or before the Effective Date, the

HSBC Claim shall be Allowed in the amount of $17,147,476.38, and, subject to the Effective

Date of the Plan, shall receive a Distribution under the Plan in the amount of $7,624,181.25

within two (2) business days of the Effective Date (the “HSBC Distribution”) and its Pro Rata6

share of any subsequent Distributions made to Class 4 Beneficiaries under the Plan.




5
    Capitalized terms used but not defined herein shall have the respective meanings ascribed to them in the Plan.
6
  As used herein, each Class 4 Beneficiary’s Pro Rata share of any subsequent Distributions will be determined
consistent with its share of the Distributions to Class 4 Beneficiaries on the Initial Distribution Date; i.e., the
Distribution amount identified herein divided by the total Distributions to Class 4 Beneficiaries on the Initial
Distribution Date; subject to any additional Allowed Class 4 Claims that are entitled to receive Distributions.

                                                            2
RLF1 22197659v.8
               Case 19-10879-CSS          Doc 298-2      Filed 10/30/19     Page 7 of 15



         2.        In full, complete, and final satisfaction of any and all Claims, rights, or causes of

action that RBS may have against the Debtor that arose on or before the Effective Date, the RBS

Claim shall be Allowed in the amount of $10,494,000, and, subject to the Effective Date of the

Plan, shall receive a Distribution under the Plan in the amount of $4,665,885.61 within two (2)

business days of the Effective Date (the “RBS Distribution”) and its Pro Rata share of any

subsequent Distributions made to Class 4 Beneficiaries under the Plan.

         3.        In full, complete, and final satisfaction of any and all Claims, rights, or causes of

action that Barclays may have against the Debtor that arose on or before the Effective Date, the

Barclays Claim shall be Allowed in the amount of $17,850,081.20, and, subject to the Effective

Date of the Plan, shall receive a Distribution under the Plan in the amount of $7,936,576.81

within two (2) business days of the Effective Date (the “Barclays Distribution”) and its Pro

Rata share of any subsequent Distributions made to Class 4 Beneficiaries under the Plan.

         4.        In full, complete, and final satisfaction of any and all Claims, rights, or causes of

action that Morgan Stanley may have against the Debtor that arose on or before the Effective

Date, the Morgan Stanley Claim shall be Allowed in the amount of $27,424,285.25, and, subject

to the Effective Date of the Plan, shall receive a Distribution under the Plan in the amount of

$12,193,498.95 within two (2) business days of the Effective Date (the “Morgan Stanley

Distribution”) and its Pro Rata share of any subsequent Distributions made to Class 4

Beneficiaries under the Plan.

         5.        In full, complete, and final satisfaction of any and all Claims, rights, or causes of

action that Wells Fargo may have against the Debtor that arose on or before the Effective Date,

the Wells Fargo Claim shall be Allowed in an unliquidated amount and, subject to the Effective




                                                     3
RLF1 22197659v.8
               Case 19-10879-CSS           Doc 298-2       Filed 10/30/19        Page 8 of 15



Date of the Plan,7 shall receive a Distribution under the Plan in the amount of $1,533,953.25

within two (2) business days of the Effective Date (the “Wells Fargo Distribution”) and its Pro

Rata share of any subsequent Distributions made to Class 4 Beneficiaries under the Plan.

         6.        Each of the Stipulating Parties agrees that it shall: (i) vote or cause to be voted its

Claims Allowed by this Stipulation (the “Allowed Claims”) to accept the Plan by delivering its

duly executed and completed ballot or ballots accepting the Plan on or before October 30, 2019

at 5 p.m. Eastern Time; (ii) not change or withdraw (or cause to be changed or withdrawn) any

such vote; (iii) timely vote (or cause to be voted) its Allowed Claims against any restructuring or

liquidation transaction other than the Plan; (iv) not object to, delay, impede, or take any other

action to interfere with acceptance or implementation of the Plan, including any objection to

Article X of the Plan; (v) not directly or indirectly seek, solicit, encourage, propose, file, assist,

support, participate in the formulation of, or vote for, any alternative restructuring or liquidation

transaction, or otherwise take any action that is inconsistent with or that would reasonably be

expected to prevent, interfere with, delay, impede, or postpone the consummation of the Plan;

and (vi) not take any other action inconsistent with its obligations under this Stipulation.

         7.        The Debtor shall amend the Plan to provide that (i) the Effective Date of the Plan

shall be conditioned upon Bankruptcy Court approval of this Stipulation, and (ii) payment of the

HSBC Distribution, the RBS Distribution, the Barclays Distribution, the Morgan Stanley

Distribution and the Wells Fargo Distribution (collectively, the “Initial Distributions”) shall be

made within two (2) business days of the Effective Date.




7
 Nothing in this Stipulation shall, or is intended to, affect any rights that Wells Fargo has as trustee of the
Securitized Asset Backed Receivables LLC Trust 2006-WM2 under the TMI Settlement or Class 3 of the
Plan.

                                                      4
RLF1 22197659v.8
               Case 19-10879-CSS          Doc 298-2      Filed 10/30/19     Page 9 of 15



         8.        To the extent any Stipulating Party would like to receive its Initial Distribution

via wire transfer, such Stipulating Party shall provide detailed wire instructions to the Debtor on

or before November 5, 2019.

         9.        If the Effective Date does not occur within 60 days of Bankruptcy Court approval

of this Stipulation, this Stipulation shall automatically become null and void and of no further

force or effect.

         10.       This Stipulation will be effective on the date on which the Court enters an order

approving this Stipulation.       The Debtor and the Stipulating Parties agree that the Court’s

approval of this Stipulation will constitute allowance of their Allowed Claims as set forth herein.

         11.       If the Court denies approval of this Stipulation or does not render a ruling on this

Stipulation at or prior to the commencement of the hearing to consider confirmation of the Plan

scheduled for November 5, 2019 (the “November 5 Confirmation Date”), the Debtor will

adjourn such hearing and reset the objection and voting deadlines solely for the Stipulating

Parties (the “Reset Objection/Voting Deadline”). If the Court denies approval of this

Stipulation, the Stipulating Parties may (i) change their votes on the Plan, and (ii) file objections

to confirmation of the Plan by the Reset Objection/Voting Deadline (it being understood that in

no event will the Stipulating Parties have less than seven (7) days from any such denial to change

their votes and file objections to confirmation of the Plan), and the Court will reschedule the

November 5 Confirmation Date to a date that is at least seven (7) days after such Reset

Objection/Voting Deadline so as to allow the Debtor to file a reply to any such objections.

         12.       Each of the Stipulating Parties and the Debtor represents and warrants to each

other that the signatories to this Stipulation have full power and authority to enter into this




                                                    5
RLF1 22197659v.8
               Case 19-10879-CSS         Doc 298-2      Filed 10/30/19    Page 10 of 15



Stipulation. This Stipulation is conditioned upon all of the Stipulating Parties entering into the

Stipulation.

         13.       The Court will retain exclusive jurisdiction to hear any disputes arising from or

related to this Stipulation.

         14.       The Stipulating Parties and the Debtor agree that the Debtor’s claims and noticing

agent is authorized to take all actions necessary to implement this Stipulation.

                               [remainder of page intentionally left blank]




                                                    6
RLF1 22197659v.8
Case 19-10879-CSS   Doc 298-2   Filed 10/30/19   Page 11 of 15
Case 19-10879-CSS   Doc 298-2   Filed 10/30/19   Page 12 of 15
Case 19-10879-CSS   Doc 298-2   Filed 10/30/19   Page 13 of 15
Case 19-10879-CSS   Doc 298-2   Filed 10/30/19   Page 14 of 15
             Case 19-10879-CSS           Doc 298-2   Filed 10/30/19   Page 15 of 15




Alan C. Turner                                       James Meadows, Authorized Signatory
SIMPSON THACHER & BARTLETT LLP                       BARCLAYS CAP ITAL INC.
425 Lexington Ave.                                   745 Seventh Avenue
New York, NY 10017                                   New York, NY 10019
Telephone: (212) 455-2472                            Telephone: (212) 526-7000
Email: atumer@stblaw.com                             Email: jarnes.rneadows@barclays.com

Counsel for RBS                                      On behalf of Barclays



Gregg M. Galardi                                     Stephe
Gregg Weiner                                         Michael F. Doty
ROPES & GRAY LLP                                     Kaela T. McCabe
1211 Avenue of the Americas                          FAEGRE BAKER DANIELS LLP
New York, NY 10036-8704                              2200 Wells Fargo Center
Telephone: (212) 596-9000                            90 S. Seventh St.
Email: gregg. galardi@ropesgray.corn                 Minneapolis, MN 55402
       gregg. weiner@ropesgray .corn                 Telephone: (612) 766-7000
                                                     Email: stephen.rnertz@faegrebd.com
Counsel for Morgan Stanley                                   rnichael.doty@faegrebd.com
                                                             kaela.rnccabe@faegrebd.com

                                                     Counsel for Wells Fargo




                                                 8

Error! Unknown document property name.
